 



EXHIBIT 10.2
INSURANCE AND INDEMNITY AGREEMENT
Dated as of May 30, 2007
FINANCIAL SECURITY ASSURANCE INC.,
as Insurer,
TRIAD AUTOMOBILE RECEIVABLES TRUST 2007-A,
as Issuer,
TRIAD FINANCIAL CORPORATION,
as Seller and Servicer,
TRIAD FINANCIAL SPECIAL PURPOSE LLC,
as Depositor,
and
CITIBANK, N.A.
as Indenture Trustee
Triad Automobile Receivables Trust 2007-A
Class A Asset Backed Notes

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
Section 1.1
  Defined Terms     1  
Section 1.2
  Other Definitional Provisions     9  
 
           
 
  ARTICLE II        
 
           
 
  REPRESENTATIONS, WARRANTIES AND COVENANTS        
 
           
Section 2.1
  Representations and Warranties of the Seller and Servicer     10  
Section 2.2
  Affirmative Covenants of Seller and Servicer     10  
Section 2.3
  Negative Covenants of the Seller and Servicer     14  
Section 2.4
  Representations and Warranties of the Insurer     15  
Section 2.5
  Representations and Warranties of the Depositor and the Issuer     16  
Section 2.6
  Affirmative Covenants of the Depositor and the Issuer     17  
Section 2.7
  Negative Covenants of the Depositor and the Issuer     20  
 
           
 
  ARTICLE III        
 
           
 
  THE POLICIES; REIMBURSEMENT        
 
           
Section 3.1
  Issuance of the Policies     22  
Section 3.2
  Payment of Fees and Premium     23  
Section 3.3
  Reimbursement Obligation     24  
Section 3.4
  Indemnification     25  
Section 3.5
  Payment Procedure     28  
Section 3.6
  Subrogation     28  
 
           
 
  ARTICLE IV        
 
           
 
  FURTHER AGREEMENTS        
 
           
Section 4.1
  Effective Date; Term of the Insurance Agreement     29  
Section 4.2
  Further Assurances and Corrective Instruments     29  
Section 4.3
  Obligations Absolute     30  
Section 4.4
  Assignments; Reinsurance; Third-Party Rights     31  
Section 4.5
  Liability of the Insurer     32  
Section 4.6
  Purchase of Replacement Swap Agreement     32  
Section 4.7
  Rights and Remedies     32  

i



--------------------------------------------------------------------------------



 



                      Page  
 
  ARTICLE V        
 
           
 
  DEFAULTS AND REMEDIES        
 
           
Section 5.1
  Defaults     33  
Section 5.2
  Remedies; No Remedy Exclusive     34  
Section 5.3
  Waivers     34  
 
           
 
  ARTICLE VI        
 
           
 
  MISCELLANEOUS        
 
           
Section 6.1
  Amendments, Etc     35  
Section 6.2
  Notices     35  
Section 6.3
  Severability     37  
Section 6.4
  Governing Law     37  
Section 6.5
  Consent to Jurisdiction     37  
Section 6.6
  Consent of the Insurer     38  
Section 6.7
  Counterparts     38  
Section 6.8
  Headings     38  
Section 6.9
  Trial by Jury Waived     38  
Section 6.10
  Limited Liability     38  
Section 6.11
  Entire Agreement: Facsimile Signatures     38  
Section 6.12
  Indenture Trustee     39  
Section 6.13
  Third-Party Beneficiary     39  
Section 6.14
  No Proceedings     39  
Section 6.15
  Limitation of Owner Trustee Liability     39  

     
EXHIBITS
   
 
   
EXHIBIT A Triad Automobile Receivables Trust 2007-A Consolidated
   
 
   
Tangible Net Worth Calculation as of March 31, 2007
  A-1
 
   
EXHIBIT B [Reserved]
  B-1
 
   
EXHIBIT C Triad Automobile Receivables Trust 2007-A Tangible Net Worth Floor
  C-1
 
   
SCHEDULES
   
 
   
SCHEDULE A
  Schedule A-1
 
   
SCHEDULE B
  Schedule B-1
 
   
SCHEDULE C
  Schedule C-1
 
   
SCHEDULE D
  Schedule D-1

ii



--------------------------------------------------------------------------------



 



          INSURANCE AND INDEMNITY AGREEMENT (as it may be amended, modified or
supplemented from time to time, this “Insurance Agreement”), dated as of May 30,
2007, by and among FINANCIAL SECURITY ASSURANCE INC., as Insurer (the
“Insurer”), TRIAD AUTOMOBILE RECEIVABLES TRUST 2007-A, as Issuer (the “Issuer”),
TRIAD FINANCIAL CORPORATION (“Triad”), as Seller and Servicer (the “Seller” and
the “Servicer”, respectively), TRIAD FINANCIAL SPECIAL PURPOSE LLC, as Depositor
(the “Depositor”) and CITIBANK, N.A. as Indenture Trustee (the “Indenture
Trustee”).
PRELIMINARY STATEMENTS
          A. The Indenture, dated as of May 30, 2007, by and between the Issuer
and the Indenture Trustee (the “Indenture”), provides for, among other things,
the issuance of the Triad Automobile Receivables Trust 2007-A Class A Asset
Backed Notes.
          B. The parties hereto desire that the Insurer issue the FSA Policy to
the Indenture Trustee for the benefit of the Holders, to issue the Swap Policy
to the Swap Counterparty and to, among other things, specify the conditions
precedent thereto, the premium in respect thereof and the indemnity,
reimbursement, reporting and other obligations of the parties hereto other than
the Insurer in consideration thereof.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Defined Terms. Capitalized terms used in this Insurance
Agreement shall have the meanings set forth below. Unless the context clearly
requires otherwise, all capitalized terms used but not defined herein shall have
the respective meanings assigned to them in the FSA Policy or, if not defined
therein, in the Swap Policy, or, if not defined therein, in the Indenture or, if
not defined therein, in the Sale and Servicing Agreement, or, if not defined
therein, in the Purchase Agreement, each as described below.
          “Affiliate” means, with respect to any specified Person, any other
Person controlling or controlled by or under common control with such specified
Person. For the purposes of this definition, “control” when used with respect to
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
          “Certificate” means the trust certificate evidencing the beneficial
interest of the Certificateholder in the Trust.
          “Charter Documents” means, with respect to any Transaction Party, such
entity’s organizational documents, including its trust agreement, certificate of
trust, memorandum of association, articles of organization, certificate or
articles of incorporation, by-laws and/or operating agreement.

1



--------------------------------------------------------------------------------



 



          “Class A Notes” means the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes and the Class A-4 Notes.
          “Class A-1 Notes” means the Class A-1 5.3032% Asset Backed Notes,
issued pursuant to the Indenture and substantially in the form attached as an
Exhibit to the Indenture.
          “Class A-2 Notes” means the Class A-2 5.35% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.
          “Class A-3 Notes” means the Class A-3 5.28% Asset Backed Notes, issued
pursuant to the Indenture and substantially in the form attached as an Exhibit
to the Indenture.
          “Class A-4 Notes” means the Class A-4 Floating Rate Asset Backed
Notes, issued pursuant to the Indenture and substantially in the form attached
as an Exhibit to the Indenture.
          “Closing Date” means May 30, 2007.
          “Collection Period” means, (i) with respect to the first Distribution
Date, the period beginning on the close of business on April 30, 2007 and ending
on the close of business on May 31, 2007, and (ii) with respect to each
subsequent Distribution Date, the period beginning on the opening of business on
the first day of the immediately preceding calendar month and ending on the
close of business on the last day of the immediately preceding calendar month.
Any amount stated “as of the close of business on the last day of a Collection
Period” shall give effect to the following calculations as determined as of the
end of the day on such last day: (i) all applications of collections and
(ii) all distributions.
          “Consolidated Tangible Net Worth” means, as of any date, the
consolidated Stockholders’ Equity of any entity and its consolidated
subsidiaries, less the consolidated net book value of all assets of such entity
and its consolidated subsidiary (to the extent reflected as an asset in the
balance sheet of such entity or any consolidated subsidiary at such date) which
will be treated as intangibles under GAAP, including without limitation, such
items as deferred financing expenses, net leasehold improvements, good will,
trademarks, trade names, service marks, copyrights, patents, licenses and
unamortized debt discount and expense, all as determined as of such date, and
calculated in accordance with the example set forth as Exhibit A; provided, that
interest-only strips, residual interests or residual certificates issued in
connection with a public or private securitization transaction (including rights
to receive remaining amounts in spread accounts) owned by such entity or its
consolidated subsidiaries shall not be treated as intangibles for purposes of
this definition; provided further, for purposes of this definition, the
consolidated net book value of deferred financing expenses shall be deemed to
equal the product of (1) the total consolidated net book value of deferred
financing expenses and (2) 0.605. For purposes of this definition “Stockholders’
Equity” shall include GAAP retained earnings and any equity securities such as
common stock or common stock equivalents, including, but not limited to, any
non-coupon bearing instruments (other than in a liquidation preference) such as
preferred stock, convertible stock or convertible preferred stock of Triad or
its Successor. In addition, any coupon bearing stock equivalent (cash,
Pay-In-Kind security or combination thereof), preferred or otherwise, will
receive equity treatment (not to exceed 30% of total consolidated Stockholders’
Equity) so long as such instrument provides for the ability to defer cash coupon

2



--------------------------------------------------------------------------------



 



payments for a period not to exceed five years and the holder thereof is not
entitled to commence bankruptcy, insolvency or similar proceedings against Triad
or its Successor. In the event of any dispute among the parties, or any of them,
regarding the calculation of Consolidated Tangible Net Worth or the valuation of
any assets included in such calculation, which cannot be resolved by such
parties, in good faith, within thirty (30) days of all relevant requested
information being supplied, the disputing parties shall, within ten
(10) Business Days, agree on a third party (such as an accounting or investment
banking firm) to furnish the results of such calculation within thirty
(30) days, such conclusion to be final and binding on the parties.
Notwithstanding any provision in this Agreement to the contrary, if the
valuation or other calculation made by such third party is 10% or more higher
than the number put forth by the party promoting the lower valuation or other
calculation, then the party promoting the lower valuation shall pay the costs of
the third party, provided that, notwithstanding the foregoing, if the valuation
or other calculation made by such third party is 10% or more higher than the
number put forth by the party promoting the lower valuation or other calculation
and is still less than the greater of (x) 7.5% of such entity’s Total Assets and
(y) Tangible Net Worth Floor, then the party promoting such lower valuation
shall not be required to pay the costs of the third party. If the valuation or
other calculation by such third party is 10% or more lower than the number put
forth by the party promoting the higher valuation, then that party shall pay the
costs of the third party, even in the circumstance where such calculation
results in a valuation or other calculation greater than the greater of (x)7.5%
of such entity’s Total Assets and (y) Tangible Net Worth Floor. In all other
cases, the costs of the third party shall be shared equally by the disputing
parties.
          “Cram Down Loss” means, for any Receivable (other than a Purchased
Receivable or a Liquidated Receivable), if a court of appropriate jurisdiction
in an insolvency proceeding issued an order reducing the amount owed on the
Receivable or otherwise modifying or restructuring the scheduled payments to be
made on the Receivable, an amount equal to the excess of the Receivable’s
Principal Balance immediately prior to the order over the Receivable’s Principal
Balance as reduced.
          “Cumulative Net Loss Ratio” means the ratio, expressed as a
percentage, computed by dividing: (a) the Cumulative Net Losses by (b) the
Original Pool Balance.
          “Cumulative Net Losses” means the aggregate principal balance of all
Net Liquidation Losses for each Collection Period from the Closing Date to and
including the then-current Collection Period.
          “Cut-off Date” means April 30, 2007.
          “Deemed Cured” means, as of a Determination Date, that no Spread Cap
Event shall have occurred and be continuing as of such Determination Date and
with respect to the two consecutively preceding Determination Dates.
          “Default” means any occurrence that is, or with notice or the lapse of
time or both would become, an Event of Default.
          “Delinquency Rate” means, with respect to any Determination Date, a
fraction, expressed as a percentage, (a) the numerator of which is equal to the
aggregate Principal Balance

3



--------------------------------------------------------------------------------



 



of all Receivables, other than Liquidated Receivables, for which all or more
than 10% of a Scheduled Receivables Payment was 60 or more days delinquent as of
the last day of the related Collection Period and (b) the denominator of which
is equal to the Aggregate Principal Balance as of the last day of the related
Collection Period.
          “Depositor” has the meaning specified in the initial paragraph hereof.
          “Determination Date” means, with respect to any Collection Period, the
3rd Business Day preceding the Distribution Date in the next Collection Period.
          “Distribution Date” means, with respect to each Collection Period, the
12th day of the following Collection Period, or, if such day is not a Business
Day, the immediately following Business Day, commencing June 12, 2007.
          “Event of Default” has the meaning specified in Section 5.1 hereof
          “Fee Letter” means that certain letter agreement dated as of the date
hereof between the Issuer and the Insurer and acknowledged by the Indenture
Trustee setting forth certain fees and other matters referred to herein, as the
same may be amended or supplemented from time to time in accordance therewith
and with this Insurance Agreement.
          “Financed Vehicle” means an automobile or light-duty truck, together
with all accessions thereto, securing an Obligor’s indebtedness under the
respective Receivable.
          “FSA” means Financial Security Assurance Inc., a New York financial
guaranty insurance company.
          “FSA Policy” means the Financial Guaranty Insurance Policy
No. 51840A-N dated May 30, 2007, including any endorsements thereto, issued by
the Insurer to the Indenture Trustee with respect to the Class A Notes, for the
benefit of the Holders.
          “Holder” has the meaning given thereto in the FSA Policy.
          “Indemnified Party” has the meaning specified in Section 3.4 hereof.
          “Indemnifying Party” has the meaning specified in Section 3.4 hereof.
          “Indenture” means the Indenture dated as of May 30, 2007 between the
Issuer and Citibank, N.A. as Indenture Trustee, as the same may be amended or
supplemented from time to time.
          “Information” has the meaning specified in Section 2.1(c) hereof.
          “Insolvency Proceeding” means any proceeding by or against any person
under any applicable reorganization, bankruptcy, liquidation, rehabilitation,
insolvency or other similar law now or hereafter in effect or any proceeding in
which a receiver, liquidator, conservator, trustee or similar official shall
have been, or may be, appointed or requested for a person or any of its assets.

4



--------------------------------------------------------------------------------



 



          “Insurance Agreement” has the meaning given such term in the initial
paragraph hereof.
          “Insurance Agreement Repurchase Event” means, with respect to any
Collection Period following six (6) months from the Closing Date, the repurchase
of more than five (5) Receivables.
          “Insurer” means FSA and any successor thereto, as issuer of the FSA
Policy and the Swap Policy.
          “Insurer Information” means the information furnished by the Insurer
in writing expressly for use in the Offering Document and is limited to the
information included under the headings “The Note Insurer” and “The Policy” in
the Preliminary Prospectus Supplement dated May 21, 2007 and the Prospectus
Supplement dated May 22, 2007.
          “Investment Company Act” means the Investment Company Act of 1940,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended from time to time.
          “Late Payment Rate” means the lesser of (a) the greater of (i) the per
annum rate of interest publicly announced from time to time by Citibank, N.A. as
its prime or base lending rate (any change in such rate of interest to be
effective on the date such change is announced by Citibank, N.A.), plus 2% per
annum and (ii) the then applicable highest rate of interest on the Class A Notes
and (b) the maximum rate permissible under applicable usury or similar laws
limiting interest rates. The Late Payment Rate shall be computed on the basis of
the actual number of days elapsed over a year of 360 days.
          “Liquidated Receivable” means, with respect to any Collection Period,
any Receivable with respect to which any of the following has occurred: (i) 10%
or more of any Scheduled Receivable Payment is 120 days or more past due, except
Receivables with respect to which the related Financed Vehicles have been
repossessed within such 120 days; (ii) the earlier of (A) 90 days have elapsed
since the Servicer repossessed the Financed Vehicle and (B) the sale of the
related Financed Vehicle; or (iii) the Servicer has determined in good faith
that all amounts it expects to be recovered have been received.
          “Material Adverse Effect” means, with respect to any event or
circumstance, a material adverse effect on (a) the business, financial
condition, operations or assets of the Issuer (considered separately) or the
Issuer, the Seller, the Servicer and the Depositor (taken as a whole), (b) the
ability of any Triad Party to perform its obligations under any Transaction
Document to which it is a party, (c) the validity, enforceability of, or
collectibility of, amounts payable by any Triad Party under any Transaction
Document to which it is a party, (d) the status, existence, perfection or
priority of the interest of the Issuer or of the Indenture Trustee in the Trust
Estate, (e) the validity, enforceability or collectibility of all or any portion
of the Trust Estate with an aggregate value of at least $500,000 or (f) the
ability of the Insurer to monitor the performance of the Receivables and
compliance of the Triad Parties with the Transaction Documents unless such
impediment results from an action or omission on the part of the Insurer.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

5



--------------------------------------------------------------------------------



 



          “Net Liquidation Losses” means, with respect to any Determination
Date, the amount, if any, by which (a) the sum of (i) the Principal Balance of
all Receivables which became Liquidated Receivables during the related
Collection Period, and (ii) the aggregate of all Cram Down Losses that occurred
during such Collection Period, exceeds (b) the Net Liquidation Proceeds received
during the related Collection Period in respect of all Liquidated Receivables.
          “Net Liquidation Proceeds” means, with respect to a Liquidated
Receivable, (1) proceeds from the disposition of the underlying Financed
Vehicle; plus (2) any related insurance proceeds; plus (3) other monies received
from the Obligor that are allocable to principal and interest due under the
Receivable, minus (4) the Servicer’s reasonable out-of-pocket costs, including
repossession and resale expenses not already deducted from the proceeds, and any
amounts required to be remitted to the Obligor by law.
          “Net Loss Rate” means, with respect to a Collection Period, the
fraction, expressed as a percentage, the numerator of which is equal to the
aggregate of the Net Liquidation Losses for such Collection Period and the
denominator of which is the Aggregate Principal Balance as of the first day of
such Collection Period.
          “Obligor” on a Receivable means the purchaser or co-purchaser(s) of
the Financed Vehicle and any other Person who owes payments under the
Receivable.
          “Offering Document” means, taken together, the Preliminary Prospectus
Supplement, dated May 21, 2007 (the “Preliminary Prospectus Supplement”), the
Preliminary Prospectus, dated May 21, 2007, the Prospectus Supplement, dated
May 22, 2007 (the “Prospectus Supplement”), and the Prospectus, dated May 21,
2007, of the Issuer, in respect of the offering and sales of the Class A Notes,
any amendment or supplement thereto, and any other offering document in respect
of the Class A Notes that makes reference to the FSA Policy or the Swap Policy.
          “Person” means an individual, corporation, estate, partnership, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), unincorporated organization or government or any agency or political
subdivision thereof.
          “Premium” means the premium payable in accordance with the Fee Letter.
          “Principal Balance” means, for any Receivable as of any date of
determination, (i) the Amount Financed; minus (ii) the sum of (a) that portion
of all amounts received on or prior to that date and allocable to principal
according to the Receivable’s terms, and (b) any Cram Down Losses for the
Receivable accounted for as of that date.
          “Purchase Agreement” means the Purchase Agreement dated as of May 30,
2007 between Triad Financial Special Purpose LLC and Triad, as the same may be
amended or supplemented from time to time.
          “Purchased Receivable” means, with respect to any Collection Period, a
Receivable purchased as of the close of business on the last day of the
Collection Period by Triad or the servicer, as long as Citibank, N.A. is not
acting as servicer, as the result of a breach of a covenant or as an exercise of
its optional redemption right.

6



--------------------------------------------------------------------------------



 



          “Rating Agencies” means Moody’s and S&P.
          “Receivables” means each motor vehicle retail installment sale
contract, installment loan contract or note and security agreement listed on the
Schedule of Receivables attached as an Exhibit to the Sale and Servicing
Agreement.
          “Reimbursement Amount” means, as of any Distribution Date, the sum of
(x)(i) all Scheduled Payments (with respect to the FSA Policy and the Swap
Policy, as defined in the FSA Policy and the Swap Policy, respectively) and all
Insurer Optional Deposits paid by FSA, but for which FSA has not been reimbursed
prior to such Distribution Date pursuant to Section 3.3 of this Insurance
Agreement, Section 5.6 of the Indenture and Section 5.7 of the Sale and
Servicing Agreement, plus (ii) interest accrued on such Scheduled Payments and
Insurer Optional Deposits not previously repaid calculated at the Late Payment
Rate from the date the Indenture Trustee, or any other Person at its direction,
received the related payments or the date such payments were made, and
(y) without duplication (i) any amounts then due and owing to FSA under this
Insurance Agreement, the Indenture or the Sale and Servicing Agreement, as
certified to the Indenture Trustee by FSA plus (ii) interest on such amounts at
the Late Payment Rate.
          “Responsible Officer” means any Vice President, Assistant Vice
President, Assistant Treasurer, Assistant Secretary or any other officer of the
relevant Transaction Party responsible for the performance of such Transaction
Party’s obligations under the Transaction Documents and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.
          “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of May 30, 2007, among the Issuer, the Depositor, Triad, as Servicer
and Custodian, the Indenture Trustee and the Backup Servicer, as the same may be
amended or supplemented from time to time.
          “Scheduled Receivables Payment” means, with respect to any Collection
Period for any Receivable, the amount set forth in the Receivable as required to
be paid by the Obligor in the Collection Period. If, after the Closing Date, the
Obligor’s obligation under a Receivable with respect to a Collection Period is
modified so as to differ from the amount specified in the Receivable as a result
of (i) the order of a court in an insolvency proceeding involving the Obligor,
(ii) pursuant to the Servicemembers Civil Relief Act or (iii) modifications or
extensions of the Receivable permitted by Section 4.2(b) of the Sale and
Servicing Agreement, the Scheduled Receivables Payment with respect to such
Collection Period will refer to the Obligor’s payment obligation with respect to
the Collection Period as so modified.
          “Schedule of Receivables” means the schedule of all motor vehicle
retail installment sale contracts, installment loan contracts and note and
security agreements originally held as part of the Trust which is attached as a
Schedule to the Sale and Servicing Agreement.
          “Securities Act” means the Securities Act of 1933, including, unless
the context otherwise requires, the rules and regulations promulgated
thereunder, as amended from time to time.

7



--------------------------------------------------------------------------------



 



          “Securities Exchange Act” means the Securities Exchange Act of 1934,
including, unless the context otherwise requires, the rules and regulations
promulgated thereunder, as amended from time to time.
          “Seller” has the meaning specified in the initial paragraph hereof.
          “Servicer” has the meaning specified in the recitals hereof.
          “Servicer Termination Event” has the meaning specified in Section 9.1
of the Sale and Servicing Agreement.
          “Servicing Policy and Procedures” means the policies and procedures
set forth on Schedule C to the Sale and Servicing Agreement, and any amendments
thereto.
          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
          “Spread Cap Event” means, with respect to any Determination Date, the
occurrence of any of the following:
     (a) the Delinquency Rate with respect to such Determination Date shall
exceed the rate provided for the related Collection Period as set forth in
Schedule A; or
     (b) the Cumulative Net Loss Ratio with respect to such Determination Date
shall exceed the rate provided for the related Collection Period as set forth in
Schedule B;
provided that if the Spread Cap Event is Deemed Cured as of such Determination
Date, there shall be no Spread Cap Event on such Determination Date.
          “Swap Policy” means the Financial Guaranty Insurance Policy
No. 51840B-N dated May 30, 2007, including any endorsements thereto, issued by
the Insurer to the Swap Counterparty with respect to the Swap Agreement.
          “Successor” means, following the merger or a consolidation of Triad
with any other Person, or the conveyance, transfer or lease by Triad of all or
substantially all of its assets to another Person, or Triad’s permitting any
other Person to become the successor to Triad’s business, in each case, such
other Person.
          “Tangible Net Worth Floor” means, with respect to Triad, the
calculation set forth in Exhibit C attached hereto.
          “Total Assets” means, all receivables owned by Triad and all
receivables serviced by Triad and owned by any other Person.
          “Transaction” means the transactions contemplated by the Transaction
Documents.

8



--------------------------------------------------------------------------------



 



          “Transaction Documents” means this Agreement, the Underwriting
Agreement, the Sale and Servicing Agreement, the Certificate of Trust, the Trust
Agreement, the Purchase Agreement, the Indenture, the Swap Agreement and all
other documents and certificates delivered in connection therewith except for
the FSA Policy and the Swap Policy.
          “Transaction Parties” means the Triad Parties and the Indenture
Trustee.
          “Triad” has the meaning specified in the recitals hereof.
          “Triad Party” means any of the Issuer, Triad, the Servicer, the
Depositor and the Holder of the Residual Certificate (collectively, the “Triad
Parties”).
          “Trigger Event” means, with respect to any Determination Date, the
occurrence of any of the following:
     (a) the Delinquency Rate with respect to such Determination Date shall
exceed the rate provided for the related Collection Period, as set forth in
Schedule C;
     (b) the Cumulative Net Loss Ratio with respect to such Determination Date
shall exceed the rate provided for the related Collection Period, as set forth
in Schedule D; or
     (c) the Consolidated Tangible Net Worth of Triad, or its Successor, is less
than the greater of (x) 7.5% of its Total Assets and (y) the Tangible Net Worth
Floor, as set forth in Exhibit C.
          “Trust Agreement” means the Trust Agreement dated as of March 27, 2007
among Triad, as Administrator, the Depositor and the Owner Trustee, as amended
and restated as of May 30, 2007 as the same may be amended and supplemented from
time to time.
          “Underwriter Information” means the information furnished by any
Underwriter in writing expressly for use in the Offering Document and included
in the third, fourth, sixth, seventh, eighth or ninth paragraphs under the
heading “Underwriting” in the Preliminary Prospectus Supplement and the
Prospectus Supplement.
          “Underwriters” shall mean Citigroup Global Markets Inc. and Goldman,
Sachs & Co. as representatives of the several underwriters named in the
Underwriting Agreement.
          “Underwriting Agreement” means the Underwriting Agreement, dated
May 22, 2007 among the Underwriters and the Depositor with respect to the offer
and sale of the Class A Notes, as amended, modified or supplemented from time to
time.
          Section 1.2 Other Definitional Provisions. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Insurance
Agreement shall refer to this Insurance Agreement as a whole and not to any
particular provision of this Insurance Agreement, and Section, subsection,
Schedule and Exhibit references are to this Insurance Agreement unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The words
“include” and

9



--------------------------------------------------------------------------------



 



“including” shall be deemed to be followed by the phrase “without limitation.”
Where a representation, warranty or covenant herein begins with the words “as to
a Person only,” such representation, warranty or covenant is given by and as to
such Person only.
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Section 2.1 Representations and Warranties of the Seller and Servicer.
Triad hereby makes, to and for the benefit of the Insurer, each of the
representations and warranties made by it in each of the Transaction Documents
to which it is a party, including Section 3.1 of the Purchase Agreement and
Sections 4.6 and 8.1 of the Sale and Servicing Agreement. Such representations
and warranties are incorporated herein by this reference as if fully set forth
herein, and may not be amended except by an amendment complying with the terms
of the last sentence of Section 6.1 hereof. In addition, Triad represents and
warrants as of the Closing Date as follows:
          (a) The offer and sale of the Class A Notes by the Issuer comply in
all material respects with all requirements of law, including all registration
requirements of applicable securities laws and, without limiting the generality
of the foregoing, the Offering Document (other than the Underwriter Information
and the Insurer Information) does not contain any untrue statement of a material
fact and does not omit to state a material fact necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.
          (b) The Indenture has been duly qualified under the Trust Indenture
Act of 1939, as amended; the Issuer is not required to be registered as an
“investment company” under the Investment Company Act; and neither the offer nor
the sale of the Class A Notes by the Issuer will be in violation of the
Securities Act or any other federal or state securities law. Triad shall satisfy
any of the information reporting requirements of the Securities Exchange Act
arising out of the Transaction to which it, the Depositor or the Issuer is
subject.
          (c) Neither the Transaction Documents nor any other information
relating to the Receivables, the Other Conveyed Property or any other asset in
the Trust Estate, the operations or financial condition of any of the Triad
Parties (collectively, the “Information”), as amended, supplemented or
superseded, furnished to the Insurer by such Triad Party contains any statement
of a material fact which was untrue or misleading in any material respect when
made. None of the Triad Parties has any knowledge of any circumstances that
could reasonably be expected to have a Material Adverse Effect. Since the
furnishing of the Information, there has been no change nor any development or
event involving a prospective change known to any of the Triad Parties that
would render any of the Transaction Documents untrue or misleading in any
material respect.
          Section 2.2 Affirmative Covenants of Seller and Servicer. Triad hereby
makes, to and for the benefit of the Insurer, all of the covenants made by it in
the Transaction Documents to which it is a party, including Section 4.5 of the
Purchase Agreement and Section 4.6 of the Sale and Servicing Agreement. Such
covenants are hereby incorporated herein by this

10



--------------------------------------------------------------------------------



 



reference as if fully set forth herein, and may not be amended except by an
amendment complying with the terms of the last sentence of Section 6.1. In
addition, Triad hereby agrees that during the term of this Insurance Agreement,
unless the Insurer shall otherwise expressly consent in writing:
          (a) Compliance with Agreements and Applicable Laws. It shall comply
with the terms and conditions of and perform its obligations under the
Transaction Documents to which it is a party and shall comply with any law, rule
or regulation applicable to it, except where the failure to comply with any such
law, rule or regulation is not reasonably likely to have a Material Adverse
Effect.
          (b) Existence. Except as otherwise expressly provided by the
Transaction Documents, it shall maintain its corporate existence and shall at
all times continue to be duly organized under the laws of the place of its
organization and duly qualified and duly authorized thereunder. Additionally, it
shall conduct its business in accordance with the terms of its Charter Documents
and shall maintain all licenses, permits, charters and registrations, except for
any such license, permit, charter or registration the failure of which to
maintain is not reasonably likely to have a Material Adverse Effect.
          (c) Notice of Material Events. It shall promptly (and, with respect to
item (ii) below, in any event not later than two (2) Business Days, and, with
respect to all other items not later than five (5) Business Days) following
receipt of actual knowledge by a Responsible Officer thereof inform the Insurer
in writing of the occurrence of any of the following:
     (i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation, or disciplinary
proceeding by or against it that would be reasonably likely to have a Material
Adverse Effect or the promulgation of any proceeding or any proposed or final
ruling in connection with any such litigation, investigation or proceeding that
would be reasonably likely to have a Material Adverse Effect;
     (ii) the occurrence of any Event of Default hereunder, any Default or Event
of Default under the Indenture, any Servicer Termination Event, any Trigger
Event or any Spread Cap Event;
     (iii) the commencement of any Insolvency Proceeding against any Transaction
Party;
     (iv) any Person becoming a Successor; and
     (v) the receipt of written notice that (a) any license, permit, charter,
registration or approval necessary and material for the conduct of its business
is to be, or may be, suspended or revoked and such suspension or revocation
would be reasonably likely to have a Material Adverse Effect or (b) it is to
cease and desist any practice, procedure or policy employed by it in the conduct
of its business, and such cessation would be reasonably likely to have a
Material Adverse Effect.

11



--------------------------------------------------------------------------------



 



          (d) Notice of Change. It shall give the Insurer not less than thirty
(30) days’ prior written notice of any proposed change in its name, principal
place of business or jurisdiction of organization.
          (e) Access to Records; Discussions with Officers and Accountants. As
long as upon reasonable prior written notice of the Insurer, at any time, it
shall permit the Insurer or its authorized agents:
     (i) to inspect its books and its records as they may relate to the
Transaction, the Receivables, the Other Conveyed Property, the Swap Agreement or
any other assets in the Trust Estate, as the case may be, or its obligations
under the Transaction Documents;
     (ii) to discuss its affairs, finances and accounts with its principal
executive officer and its principal financial officer; and
     (iii) to discuss its affairs, finances and accounts with its independent
accountants, provided that one of its officers shall have the right to be
present during such discussions.
          Such inspections and discussions shall be conducted during normal
business hours at Triad’s cost and expense and shall not unreasonably disrupt
the business of the Seller or the Servicer. Absent an Event of Default
hereunder, any Default or Event of Default under the Indenture, a Servicer
Termination Event, a Trigger Event or an Insurance Agreement Repurchase Event,
the Insurer shall not conduct such inspections or discussions more often than
annually, unless otherwise mutually agreed by the Insurer and Triad. If,
however, an Event of Default hereunder or under the Indenture, a Servicer
Termination Event, a Trigger Event, a Spread Cap Event or an Insurance Agreement
Repurchase Event has occurred and is continuing, the Insurer may increase the
frequency of such audits to semi-annual, quarterly, or otherwise as it deems
appropriate. Without limiting the foregoing, upon the occurrence of a Trigger
Event an Event of Default hereunder or under the Indenture, a Servicer
Termination Event, a Spread Cap Event or an Insurance Agreement Repurchase
Event, Triad shall make its principal officers available to discuss the
Transaction with representatives of the Insurer within 15 days of receipt by
Triad of such a request from the Insurer.
          (f) Closing Documents. It shall provide or cause to be provided to the
Insurer an executed original copy of each Transaction Document executed by it in
connection with the closing of the Transaction within thirty (30) days of the
Closing Date.
          (g) Field Examination by Independent Public Accountants. Upon
reasonable prior written notice of the Insurer at any time, it shall permit
independent public accountants designated by the Insurer, from time to time to
conduct a field examination(s), and in connection therewith shall permit such
independent public accountants without limitation:
     (i) to inspect its books and records as they may relate to the Transaction,
the Receivables, the Other Conveyed Property, the Swap Agreement or any other
assets in the Trust Estate, as the case may be, or its obligations under the
Transaction Documents;

12



--------------------------------------------------------------------------------



 



     (ii) to discuss its affairs, finances and accounts with its principal
executive officer and its principal financial officer; and
     (iii) to discuss its affairs, finances and accounts with its independent
accountants, provided that one of its officers shall have the right to be
present during such discussions.
          Such inspections and discussions shall be conducted during normal
business hours at Triad’s cost and expense and shall not unreasonably disrupt
the business of the Seller or the Servicer. Absent an Event of Default hereunder
or under the Indenture, a Servicer Termination Event, a Trigger Event, a Spread
Cap Event or an Insurance Agreement Repurchase Event, the Insurer shall not
conduct such inspections and discussion more often than annually, unless
otherwise mutually agreed by the Insurer and Triad. If, however, an Event of
Default hereunder or under the Indenture, a Servicer Termination Event, a
Trigger Event, a Spread Cap Event or an Insurance Agreement Repurchase Event has
occurred and is continuing, the Insurer may increase the frequency of such
audits to semi-annual, quarterly, or otherwise as it deems appropriate.
          (h) Financial Reporting. Triad shall provide or cause to be provided
to the Insurer the following:
     (i) Annual and Periodic Financial Statements; Other Reporting. Copies of
the “Accountant’s Report” required to be delivered pursuant to Section 4.11 of
the Sale and Servicing Agreement and such notices, certificates, reports and
other information delivered by Triad under the Transaction Documents, as and
when required pursuant to such sections or agreements, and any other reporting
or financial information required to be provided to the Insurer pursuant to the
terms of the Transaction Documents, including, without limitation, financial
projections, as and when required pursuant to such terms. Such statements will
be provided no later than thirty (30) days following each fiscal quarter.
     (ii) Compliance Certificate. Together with the “Accountant’s Report”
required under Section 4.11 of the Sale and Servicing Agreement, a compliance
certificate signed by its principal financial officer stating that to the best
of such person’s knowledge, (a) each Triad Party is in compliance with its
obligations hereunder and under the other Transaction Documents, and (b) no
Event of Default hereunder or under the Indenture or Servicer Termination Event
exists and no event which but for the lapse of time or the giving of notice, or
both, would constitute an Event of Default hereunder or under the Indenture or
Servicer Termination Event or Trigger Event exists, or if an Event of Default
hereunder or under the Indenture or Servicer Termination Event or other such
event exists, stating the nature and status thereof (including all relevant
financial and other information and amounts used in determining whether such
Event of Default hereunder or under the Indenture or Servicer Termination Event
or Trigger Event or other such event exists).
     (iii) S.E.C. Filings. Promptly after the filing thereof; copies of all
registration statements and annual, quarterly or other regular reports which
Triad or any subsidiary files with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------



 



     (iv) Shareholders Statements and Reports. Promptly after the furnishing
thereof to its shareholders, copies of all financial statements, reports and
proxy statements so furnished.
     (v) Amendments to Servicing Policy and Procedure. Within ten (10) Business
Days after the date of any material change or amendment to its Servicing Policy
and Procedure, a true and complete copy of such change or amendment, and if
requested by the Insurer, a copy of the Servicing Policy and Procedure then in
effect. No such change or amendment shall become effective if the Insurer
determines, in its sole discretion, that such change or amendment will have a
Material Adverse Effect; provided that such change or amendment shall become
effective and continue to be effective if the Insurer has not objected to such
change or amendment within ten (10) Business Days of receipt of written notice
thereof.
     (vi) Servicing Policy and Procedure. Within ninety (90) days after the end
of each of its fiscal years, a true and complete copy of its Servicing Policy
and Procedure then in effect.
          (i) Public Debt Ratings. Promptly, but in any event within five
(5) Business Days after the date of any change in its public debt ratings, if
any, a written certification of its public debt ratings after giving effect to
such change.
          (j) Compliance with Securities Laws. It shall comply with the
Securities Act and the Securities Exchange Act and the regulations thereunder so
as to permit the completion of the offer and sale of the Class A Notes as
contemplated by the Underwriting Agreement.
          (k) Disclosure Document. Each Offering Document delivered with respect
to the Class A Notes shall clearly disclose that the insurance provided by the
FSA Policy (and the Swap Policy, to the extent such Offering Document contains
substantive disclosure regarding the Swap Policy) is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law.
          (l) Other Information. It shall provide to the Insurer such other
information (including non-financial information) in respect of the Receivables,
the Other Conveyed Property or the other assets in the Trust Estate, as the case
may be, the Transaction and the Transaction Documents and such other financial
or operating information in respect of itself, the Depositor, the Issuer or any
of their Affiliates, in each case, which the Insurer may from time to time
reasonably request.
          Section 2.3 Negative Covenants of the Seller and Servicer. Triad
hereby agrees that during the term of this Insurance Agreement, unless the
Insurer shall otherwise expressly consent in writing:
          (a) Impairment of Rights. It shall not take any action, or fail to
take any action, if such action or failure to take action (x) is reasonably
likely to have a Material Adverse Effect or (y) is reasonably likely to
interfere with the enforcement of any rights of the Insurer under or with
respect to any of the Transaction Documents. It shall give the Insurer written
notice of any such action or failure to act promptly prior to the date of
consummation of such

14



--------------------------------------------------------------------------------



 



action or failure to act. It shall furnish to the Insurer all information
requested by it that is reasonably necessary to determine compliance with this
paragraph.
          (b) Amendments, Etc. It shall not modify, amend or waive, or consent
to any modification or amendment of, any of the terms, provisions or conditions
of the Transaction Documents to which it is a party without the prior written
consent of the Insurer thereto.
          (c) Change in Processing Bank. Except as provided in a Blocked Account
Agreement, it shall not permit a change in the Lockbox Account or any Processing
Bank designated in a Blocked Account Agreement without the prior written consent
of the Insurer, which consent shall not be unreasonably withheld; provided,
however, that without limiting the foregoing, it shall be deemed reasonable for
the Insurer to withhold its consent if the long term senior unsecured debt of
any new Processing Bank is not rated at least “A” by S&P and “A2” by Moody’s.
          Section 2.4 Representations and Warranties of the Insurer. The Insurer
represents and warrants to the Indenture Trustee (on behalf of the Holders), the
Issuer and each other Transaction Party as follows:
          (a) Organization and Licensing. The Insurer is a financial guaranty
insurance corporation duly organized, validly existing and in good standing
under the laws of the State of New York.
          (b) Corporate Power. The Insurer has the corporate power and authority
to issue the FSA Policy and the Swap Policy and execute and deliver this
Insurance Agreement and to perform all of its obligations hereunder and
thereunder.
          (c) Authorization; Approvals. All proceedings legally required for the
issuance of the FSA Policy and the execution, delivery and performance of this
Insurance Agreement have been taken and all licenses, orders, consents or other
authorizations or approvals of the Insurer’s Board of Directors or stockholders
or any governmental boards or bodies legally required for the enforceability of
the FSA Policy and the Swap Policy have been obtained or are not material to the
enforceability of the FSA Policy or the Swap Policy.
          (d) Enforceability. Each of the FSA Policy and the Swap Policy, when
issued, will constitute, and this Insurance Agreement constitutes, legal, valid
and binding obligations of the Insurer, enforceable in accordance with their
respective terms, subject to insolvency, reorganization, moratorium,
receivership and other similar laws affecting creditors’ rights generally and by
general principles of equity and subject to principles of public policy limiting
the right to enforce the indemnification provisions contained therein and
herein, insofar as such provisions relate to indemnification for liabilities
arising under federal securities laws.
          (e) No Conflict. The execution by the Insurer of this Insurance
Agreement will not, and the satisfaction of the terms hereof will not, conflict
with or result in a breach of any of the terms, conditions or provisions of the
Certificate of Incorporation or By-Laws of the Insurer, or any restriction
contained in any contract, agreement or instrument to which the Insurer is a
party or by which it is bound or constitute a default under any of the foregoing
which

15



--------------------------------------------------------------------------------



 



would materially and adversely affect its ability to perform its obligations
under the FSA Policy, the Swap Policy or this Insurance Agreement.
          (f) Accuracy of Information. The Insurer Information included in the
Offering Document is limited and does not purport to provide the scope of
disclosure required to be included in a prospectus with respect to a registrant
in connection with the offer and sale of securities of such registrant
registered under the Securities Act. Within such limited scope of disclosure,
however, as of the date of the Offering Document, the Insurer Information does
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading.
Nothing in this Agreement shall be construed as a representation or warranty by
the Insurer concerning the rating of its insurance financial strength by Moody’s
or its insurer financial strength by S&P or any other rating assigned by a
rating agency. The Rating Agencies, in assigning such ratings, take into account
facts and assumptions not described in the Offering Document and the facts and
assumptions which are considered by the Rating Agencies, and the ratings issued
thereby, are subject to change over time.
          Section 2.5 Representations and Warranties of the Depositor and the
Issuer. Each of the Depositor and the Issuer hereby makes, to and for the
benefit of the Insurer, each of the representations and warranties made by the
Depositor or the Issuer, as the case may be, in the Transaction Documents to
which it is a party, including Section 3.2 of the Purchase Agreement and
Section 7.1 of the Sale and Servicing Agreement (in the case of the Depositor).
Such representations and warranties are incorporated herein by this reference as
if fully set forth herein, and may not be amended except by an amendment
complying with the terms of Section 6.1 hereof. In addition, the Issuer
represents and warrants as of the Closing Date as follows:
          (a) Accuracy of Information. The information or statements contained
in the Transaction Documents furnished to the Insurer by it, as amended,
supplemented or superseded on or prior to the date hereof, taken as a whole,
does not, if restated at and as of the date hereof, contain any untrue statement
of a material fact or omit to state a material fact necessary to make such
information or statements not misleading in any material respect.
          (b) Compliance with Securities Laws. The Depositor will comply with
the Securities Act and the Securities Exchange Act and the regulations
thereunder so as to permit the completion of the offer and sale of the Class A
Notes as contemplated by the Underwriting Agreement. The offer and sale of the
Class A Notes by the Issuer will comply in all material respects with all
requirements of law, including all registration requirements of applicable
securities laws. Without limiting the foregoing, the Offering Document (other
than the Insurer Information and the Underwriter Information) does not contain
any untrue statement of a material fact and does not omit to state a material
fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. Neither the offer nor
the sale of the Class A Notes by the Issuer has been or will be in violation of
the Securities Act or any other federal or state securities laws. The Depositor
will satisfy all applicable information reporting requirements of the Securities
Exchange Act arising out of the Transaction to which it or the Trust Estate are
subject. The Indenture has been duly qualified under the Trust Indenture Act of
1939, as amended.

16



--------------------------------------------------------------------------------



 



          (c) Swap Agreement. On the Closing Date, the Issuer has entered into
the Swap Agreement.
          Section 2.6 Affirmative Covenants of the Depositor and the Issuer.
Each of the Depositor and the Issuer hereby makes, to and for the benefit of the
Insurer, all of the covenants of the Depositor or the Issuer, as the case may
be, set forth in the Transaction Documents to which it is a party, including the
covenants contained in Article IV of the Purchase Agreement and Section 7.2 of
the Sale and Servicing Agreement (in the case of the Depositor) and in
Article III of the Indenture (in the case of the Issuer). Such covenants are
incorporated herein by this reference, and may not be amended except by an
amendment complying with the terms of Section 6.1 hereof. In addition, each of
the Depositor and the Issuer hereby agrees that during the term of this
Insurance Agreement, unless the Insurer shall otherwise expressly consent in
writing:
          (a) Compliance with Agreements and Applicable Laws. It shall comply
with the terms and conditions of and perform its obligations under the
Transaction Documents to which it is a party and shall comply with any law, rule
or regulation applicable to it, except where the failure to comply with any such
law, rule or regulation is not reasonably likely to have a Material Adverse
Effect.
          (b) Existence. It shall maintain its existence as a limited liability
company or a statutory trust, as the case may be, under the laws of the State of
Delaware and shall at all times continue to be duly formed and validly existing
in good standing under the laws of the State of Delaware and duly qualified and
duly authorized thereunder and shall conduct its business in accordance with the
terms of its Charter Documents. The Issuer shall cause the Receivables Files to
be located at such location as specified in Section 3.3(c) of the Sale and
Servicing Agreement.
          (c) Access to Records; Discussions with Officers and Accountants. Upon
reasonable prior written notice of the Insurer, at any time, it shall permit the
Insurer or its authorized agents:
     (i) to inspect its books and records;
     (ii) to discuss its affairs, finances and accounts with its principal
executive officer and its principal financial officer; and
     (iii) to discuss its affairs, finances and accounts with its independent
accountants, provided that one of its officers and an officer of Triad shall
have the right to be present during such discussions.
          Such inspections and discussions shall be conducted during normal
business hours at the cost and expense of Triad and shall not unreasonably
disrupt the Depositor’s or Issuer’s business, as the case may be. Absent an
Event of Default hereunder or under the Indenture, a Servicer Termination Event,
a Trigger Event, a Spread Cap Event or an Insurance Agreement Repurchase Event,
the Insurer shall not conduct such inspections or discussions more often than
annually, unless otherwise mutually agreed by the Insurer and Triad. If,
however, an Event of Default hereunder or under the Indenture, a Servicer
Termination Event, a Trigger Event, a

17



--------------------------------------------------------------------------------



 



Spread Cap Event or an Insurance Agreement Repurchase Event has occurred and is
continuing, the Insurer may increase the frequency of such audits to
semi-annual, quarterly, or otherwise as it deems appropriate. Without limiting
the foregoing, upon the occurrence of an Event of Default hereunder or under the
Indenture, a Servicer Termination Event, a Trigger Event, a Spread Cap Event or
an Insurance Agreement Repurchase Event, the Depositor and the Issuer shall make
their respective principal officers available to discuss the Transaction with
representatives of the Insurer within 15 days of receipt by the Depositor and
the Issuer, as the case may be, of such a request from the Insurer.
          (d) Notice of Material Events. It shall be obligated promptly (and,
with respect to item (ii) below, in any event not later than two (2) Business
Days, and with respect to all other items below, not later than five
(5) Business Days) following receipt of actual knowledge by a Responsible
Officer thereof to inform the Insurer in writing of the occurrence of any of the
following:
     (i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation, or disciplinary
proceeding by or against it that would be reasonably likely to have a Material
Adverse Effect or the promulgation of any proceeding or any proposed or final
ruling in connection with any such litigation, investigation or proceeding that
would be reasonably likely to have a Material Adverse Effect;
     (ii) the occurrence of an Event of Default hereunder, a Default or Event of
Default under the Indenture, a Servicer Termination Event, a Trigger Event or a
Spread Cap Event;
     (iii) the commencement of any Insolvency Proceeding against any Transaction
Party; and
     (iv) the receipt of written notice that (a) any license, permit, charter,
registration or approval necessary for the conduct of its business is to be, or
may be, suspended or revoked and such suspension or revocation would be
reasonably likely to have a Material Adverse Effect or (b) it is to cease and
desist any practice, procedure or policy employed by it in the conduct of its
business, and such cessation would be reasonably likely to have a Material
Adverse Effect.
          (e) It shall give the Insurer not less than thirty (30) days’ prior
written notice of any proposed change in its name, principal place of business
or jurisdiction of organization.
          (f) Field Examination by Independent Public Accountants. Upon
reasonable prior written notice of the Insurer at any time, it shall permit
independent public accountants designated by the Insurer, from time to time to
conduct a field examination(s), and in connection therewith shall permit such
independent public accountants, without limitation:
          (i) to inspect its books and records;
          (ii) to discuss its affairs, finances and accounts with its principal
executive officer and its principal financial officer; and

18



--------------------------------------------------------------------------------



 



     (iii) to discuss its affairs, finances and accounts with its independent
accountants; provided that one of its officers and an officer of the Depositor
or the Issuer, as the case may be, and one officer of Triad (if Triad is then
the Servicer) shall have the right to be present during such discussions.
          Such inspections and discussions shall be conducted during normal
business hours at the cost and expense of Triad and shall not unreasonably
disrupt the business of the Depositor or the Issuer, as the case may be. Absent
an Event of Default hereunder or under the Indenture, a Servicer Termination
Event, a Trigger Event, a Spread Cap Event or an Insurance Agreement Repurchase
Event, the Insurer shall not conduct field examinations more often than
annually, unless otherwise mutually agreed by the Insurer and Triad. If,
however, an Event of Default hereunder or under the Indenture, a Servicer
Termination Event, a Trigger Event, a Spread Cap Event or an Insurance Agreement
Repurchase Event has occurred and is continuing, the Insurer may increase the
frequency of such audits to semi-annual, quarterly, or otherwise as it deems
appropriate.
          (g) Maintenance of Licenses. It shall maintain all licenses, permits,
charters and registrations, except for licenses, permits, charters and
registrations the failure of which to maintain is not reasonably likely to have
a Material Adverse Effect.
          (h) Financial Reporting. It shall provide or cause to be provided to
the Insurer, as soon as practicable and in any event within 90 days after the
end of each of its fiscal years, an annual balance sheet as at the end of such
fiscal year and the notes thereto, and the related statements of income and cash
flows and the respective notes thereto for such fiscal year, certified by its
principal financial officer.
          (i) Financial Statements. Its financial statements and books and
records will reflect its separate existence and will present fairly its
financial position.
          (j) Other Information. It shall provide to the Insurer such other
information (including non-financial information) in respect of the Receivables,
the Other Conveyed Property or the other assets in the Trust Estate, as the case
may be, the Transaction and the Transaction Documents and such other financial
or operating information in respect of itself and the Receivables which the
Insurer may from time to time reasonably request.
          (k) Operation. It shall:
     (i) manage its day-to-day business without the involvement of any other
Transaction Party except as required or permitted by the Transaction Documents
or in connection with certain administrative services provided to the Depositor
by the Seller;
     (ii) act solely in its own name in the conduct of its business, including
business correspondence and other communications, and shall conduct its business
so as not to mislead others as to the identity of the entity with which they are
concerned;
     (iii) ensure that, to the extent that it shares the same officers or other
employees as any of its Affiliates, the salaries of and the expenses related to
providing benefits to such officers and other employees shall be fairly
allocated among such

19



--------------------------------------------------------------------------------



 



entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with all such common officers and employees;
     (iv) ensure that, to the extent that it jointly contracts with any of its
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in doing so shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs. To the
extent that it contracts or does business with vendors or service providers when
the goods and services provided are partially for the benefit of any other
Person, the costs incurred in so doing shall be fairly allocated to or among
such entities for whose benefit the goods and services are provided, and each
such entity shall bear its fair share of such costs. All material transactions
between the other Transaction Parties and its Affiliates shall only be on an
arm’s-length basis;
     (v) require that all of its full-time employees identify themselves as such
and not as employees of Triad or any other Triad Party (including, without
limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as its employees); and
     (vi) compensate all employees, consultants and agents directly, from its
bank accounts, for services provided to it by such employees, consultants and
agents, and, to the extent any of its employees, consultants or agents is also
an employee, consultant or agent of Triad (or any Affiliate thereof), allocate
the compensation of such employee, consultant or agent between itself and Triad
(or any Affiliate thereof) on a basis which reflects the services rendered to
itself and Triad (or such Affiliate thereof).
     (l) Special Purpose Entity. In addition, the Depositor shall:
     (i) ensure that its capital is adequate for the business and undertakings
of the Depositor;
     (ii) other than activities in connection with the Transaction, be
restricted from undertaking any activities other than purchasing automobile
loans receivables and transferring the proceeds to other special-purpose
entities in connection with the issuance of other asset-backed securities;
     (iii) have at least one director, manager or member that is a person who is
not, and will not be, a director, officer, employee or holder of any equity
securities of Triad or any of its affiliates or subsidiaries;
     (iv) not commingle its funds and assets with the funds of any other person;
and
     (v) maintain (A) correct and complete minute books and records of account,
and (B) minutes of the meetings and other proceedings of its board of managers,
as provided in its limited liability company agreement.
          Section 2.7 Negative Covenants of the Depositor and the Issuer. Each
of the Depositor and the Issuer hereby agrees that during the term of this
Insurance Agreement, unless the Insurer shall otherwise expressly consent in
writing:

20



--------------------------------------------------------------------------------



 



          (a) Impairment of Rights. It shall not take any action, or fail to
take any action, if such action or failure to take action (x) is reasonably
likely to have a Material Adverse Effect or (y) is reasonably likely to
interfere with the enforcement of any rights of the Insurer under or with
respect to any of the Transaction Documents. It shall give the Insurer written
notice of any such action or failure to act promptly prior to the date of
consummation of such action or failure to act. It shall furnish to the Insurer
all information requested by the Insurer that is reasonably necessary to
determine compliance with this paragraph.
          (b) Amendments, Etc. It shall not modify, amend or waive, or consent
to any modification, amendment or waiver of, any of the terms, provisions or
conditions of the Transaction Documents to which it is a party, or any of its
Charter Documents without the prior written consent of the Insurer.
          (c) Limitation on Mergers, Etc. It shall not consolidate with or merge
with or into any Person or liquidate or dissolve, or transfer all or
substantially all of its assets to any Person except, in the case of the Issuer,
by way of the grant of a lien to the Indenture Trustee pursuant to the
Transaction Documents, or, except as expressly permitted by the Transaction
Documents, transfer any of its assets to any Person.
          (d) Certain Other Limitations. It shall
     (i) not be named as an insured on the insurance policy held by another
Triad Party or covering the property of any other Triad Party, except to the
extent it shall bear its allocable share of the expense thereof, or enter into
an agreement with the holder of such policy whereby in the event of a loss in
connection with property not owned by the Issuer or the Depositor, as the case
may be, proceeds are paid to it.
     (ii) be restricted from undertaking activities in connection with the
issuance of the Class A Notes other than activities as set forth in its Charter
Documents;
     (iii) not be involved in the day-to-day management of any of the other
Triad Parties except as required by or permitted by the Transaction Documents or
in connection with certain administrative services provided to the Depositor by
the Seller;
     (iv) not incur, assume or guarantee any indebtedness except for such
indebtedness as may be incurred by the Issuer in connection with the issuance of
the Class A Notes, or as otherwise expressly permitted by the Insurer or the
Transaction Documents;
     (v) not commingle its deposit accounts (and funds therein) or other assets
with the deposit accounts (and funds therein) or other assets of any other
entity;
     (vi) not act as an agent of any other Triad Party; and
     (vii) not form, or cause to be formed, any subsidiaries; provided that the
Depositor may form other special purpose entities in connection with the
issuance of other asset-backed securities to the extent the Insurer acts as an
insurer in connection with such transactions.

21



--------------------------------------------------------------------------------



 



          (e) The Swap Agreement. The Issuer shall not take any action that
would permit, or fail to take any action if a failure to take such action would
permit, termination of the Swap Agreement by the Swap Provider, and shall not
designate an “Early Termination Date” (as defined in the Swap Agreement) to
terminate the Swap Agreement, except with the prior written consent of the
Insurer unless the Insurer has failed to make payments under the Swap Policy, or
if termination of the Swap Agreement would be permitted pursuant to
Section 5(b)(i) and Part 5(l)(i) of the Swap Agreement. The Issuer shall send to
the Insurer a copy of each communication it sends under the Swap Agreement
contemporaneously with its delivery thereof to the Swap Provider and shall not
deliver notice designating an “Early Termination Date” as a result of an “Event
of Default” or “Termination Event” (as such terms are defined in the Swap
Agreement) to any Swap Provider pursuant to the Swap Agreement without the prior
written consent of the Insurer, except as permitted by the immediately preceding
sentence.
ARTICLE III
THE POLICIES; REIMBURSEMENT
          Section 3.1 Issuance of the Policies. The Insurer agrees to issue the
FSA Policy and the Swap Policy on the Closing Date subject to satisfaction of
the conditions precedent set forth below:
          (a) Payment of Expenses. The applicable parties shall have been paid
their related fees and expenses payable in accordance with Sections 3.2(a) and
(b);
          (b) Receipt of Certain Documents. The Insurer shall have received a
complete copy of the Servicing Policy and Procedures then in effect certified by
the principal financial officer of Triad;
          (c) Representations and Warranties; Certificate. The representations
and warranties of the Triad Parties set forth or incorporated by reference in
this Insurance Agreement and the representations and warranties set forth by the
Indenture Trustee in the Indenture are true and correct on and as of the Closing
Date as if made on the Closing Date, and the Insurer has received a certificate
of appropriate officers of the related Triad Party to that effect;
          (d) No Litigation, Etc. No suit, action or other proceeding,
investigation or injunction, or final judgment relating thereto, is pending or,
to any Transaction Party’s knowledge, threatened before any court, governmental
or administrative agency or arbitrator in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with any of the
Transaction Documents or the consummation of the Transaction;
          (e) Legality. No statute, rule, regulation or order has been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court that would make the Transaction illegal or otherwise prevent the
consummation thereof,
          (f) No Event of Default. No Event of Default hereunder, Default or
Event of Default under the Indenture, Trigger Event, Servicer Termination Event,
Spread Cap Event or Insurance Agreement Repurchase Event has occurred;

22



--------------------------------------------------------------------------------



 



          (g) Satisfaction of Conditions of the Underwriting Agreement. All
conditions in the Underwriting Agreement relating to the Underwriters’
obligation to offer and sell the Class A Notes have been fulfilled to the
satisfaction of the Insurer, with such satisfaction deemed to have occurred upon
issuance of the FSA Policy and the Swap Policy. The Insurer has received copies
of each of the documents, and shall be entitled to rely on each of the
documents, required to be delivered to the Underwriters pursuant to the
Underwriting Agreement;
          (h) Issuance of Ratings. The Insurer has received confirmation that
the Class A-1 Notes will be rated in the highest short-term rating category by
at least two nationally recognized statistical rating agencies, that the
Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes will be rated in
the highest long-term rating category by at least two nationally recognized
statistical rating agencies and that, without the benefit of the FSA Policy, the
Class A Notes will have a shadow rating of at least “BBB-” from S&P and “Baa3”
from Moody’s;
          (i) Approvals, Etc. The Insurer has received true and correct copies
of all approvals, licenses and consents, if any, required in connection with the
Transaction;
          (j) Fee Letter. The Insurer, the Indenture Trustee and the Issuer have
executed the Fee Letter;
          (k) Certified Copies. The Insurer has received a fully executed copy
of each Transaction Document;
          (l) Opinions. The Insurer has received opinions of counsel to the
Issuer and Triad concerning the perfection of the Indenture Trustee’s security
interest in the Trust Estate and other matters under the laws of the United
States, and has received copies of any opinions delivered to the Rating
Agencies, the Noteholders and the Indenture Trustee, in each case addressed to,
and in form and substance satisfactory to, the Insurer;
          (m) Satisfactory Documentation. The Insurer and its counsel have
determined that all documents, the Class A Notes and opinions to be delivered in
connection with the Class A Notes conform to the terms of the Indenture, the
Offering Document, the Underwriting Agreement, the Sale and Servicing Agreement,
the Purchase Agreement and this Insurance Agreement; and
          (n) Additional Items. The Insurer has received such other documents,
instruments, approvals or opinions in form and substance reasonably satisfactory
to the Insurer as are reasonably requested by the Insurer, including evidence
reasonably satisfactory to the Insurer that the conditions precedent, if any, in
the Transaction Documents have been satisfied.
          Section 3.2 Payment of Fees and Premium.
          (a) Legal and Accounting Fees. Triad shall pay or cause to be paid on
the Closing Date all reasonable legal fees, auditors’ fees and disbursements
incurred by the Insurer in connection with the issuance of the FSA Policy, the
Swap Policy and the Transaction Documents through the Closing Date. Additional
fees of the Insurer’s counsel or auditors payable in connection with the
Transaction Documents incurred after the Closing Date shall be paid by Triad as
provided in Section 3.3 below.

23



--------------------------------------------------------------------------------



 



          (b) Rating Agency Fees. Triad shall promptly pay the initial fees of
the Rating Agencies with respect to the Class A Notes and the transactions
contemplated hereby following receipt of a statement with respect thereto, and
shall pay or cause to be paid any subsequent fees of the Rating Agencies with
respect to, and directly allocable to, the Class A Notes. The Insurer shall not
be responsible for any fees or expenses of the Rating Agencies. The fees for any
other rating agency shall be paid by the party requesting such other rating
agency’s rating.
          (c) Premium. In consideration of the issuance by the Insurer of the
FSA Policy and the Swap Policy, the Issuer shall pay or cause to be paid the
Premiums to the Insurer as set forth in the Fee Letter in accordance with the
Indenture and this Insurance Agreement and from the funds specified by
Section 5.7 of the Sale and Servicing Agreement, commencing on the day the FSA
Policy is issued, until the FSA Policy and the Swap Policy have each been
terminated in accordance with their respective terms. The Premium paid pursuant
to the Indenture and the Sale and Servicing Agreement shall be nonrefundable
without regard to whether any notice required in the FSA Policy or the Swap
Policy is delivered to the Insurer requiring the Insurer to make any payment
under the FSA Policy or the Swap Policy or any other circumstances relating to
the Class A Notes or provision being made for payment of the Class A Notes prior
to maturity.
          Section 3.3 Reimbursement Obligation. (a) The Issuer agrees absolutely
and unconditionally to reimburse the Insurer for any amounts paid by the Insurer
under the FSA Policy and the Swap Policy, plus the amount of any other due and
payable and unpaid Reimbursement Amounts, which reimbursement shall be due and
payable, on the date that any such amount is paid thereunder in an amount equal
to the amounts so paid and all amounts previously paid that remain unreimbursed,
together (without duplication) with interest on any and all amounts remaining
unreimbursed (to the extent permitted by law, if in respect of any unreimbursed
amounts representing interest) from the date such amounts became due until paid
in full (after as well as before judgment), at a rate of interest equal to the
Late Payment Rate.
          (b) Each of the Issuer and Triad agrees, jointly and severally, to pay
to the Insurer, promptly, but in no event later than 30 days after demand
thereof, as follows: any and all charges, fees, costs and expenses, including
reasonable attorneys’ and accountants’ fees and expenses, that the Insurer may
pay or incur in connection with the Transaction Documents, including (i) the
enforcement, defense or preservation of any rights in respect of any of the
Transaction Documents, defending, monitoring or participating in any litigation
or proceeding (including any insolvency proceeding in respect of any Triad Party
or any Affiliate thereof) relating to any of the Transaction Documents, any
party to any of the Transaction Documents (in its capacity as such a party) or
the Transaction, the costs and fees of inspections by the Insurer or audits or
field examinations by accountants and the ongoing administration of the
Transaction pursuant to the Transaction Documents, (ii) the prepayment of any
borrowings made or implementation or cancellation of any financial contracts for
limiting interest rate risk (including, without limitation, any interest rate
swaps and hedges) entered into in connection with, or (following an Event of
Default) in anticipation of, funding payments under the FSA Policy, or (iii) any
amendment, waiver or other similar action with respect to, or related to, any
Transaction Document, whether or not executed or completed.

24



--------------------------------------------------------------------------------



 



          (c) Each of the Issuer and Triad agrees, jointly and severally, to pay
to the party to whom such amounts are owed on demand interest at the Late
Payment Rate on any and all amounts described in Sections 3.3(b) and 3.4 after
the date such amounts become due and payable until payment thereof in full.
          (d) The Insurer acknowledges that any amounts payable by the Issuer
pursuant to Sections 3.3(a), 3.3(b), 3.3(c) or 3.4(b) herein, are payable solely
from amounts that are available to make such payments pursuant to clause FOURTH
of Section 5.6(a) of the Indenture and Sections 5.7(a)(vii),(viii) or (xi) of
the Sale and Servicing Agreement, as applicable.
          Section 3.4 Indemnification. (a) In addition to any and all of the
Insurer’s rights of reimbursement, indemnification or subrogation, and to any
other rights of the Insurer pursuant hereto or under law or in equity, each of
Triad and the Depositor agrees, jointly and severally, to pay, and to protect,
indemnify and save harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against, any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or relating to the transactions contemplated by the Transaction
Documents by reason of:
     (i) any statement, omission or action (other than of the Insurer with
respect to the Insurer Information, or of the Underwriters with respect to the
Underwriter Information) in connection with the offering, issuance, sale or
delivery of any of the Class A Notes;
     (ii) the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
any Triad Party in connection with the Transaction;
     (iii) the violation by any Triad Party of any domestic or foreign law, rule
or regulation, or any judgment, order or decree applicable to them;
     (iv) the breach by any Triad Party of any representation, warranty or
covenant under any of the Transaction Documents (without giving effect to any
materiality qualifier or limitation therein);
     (v) the occurrence, in respect of Triad’s duties as the Servicer, under any
of the Transaction Documents of any Servicer Termination Event or any event
which, with the giving of notice or the lapse of time or both, would constitute
any Servicer Termination Event; or
     (vi) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar

25



--------------------------------------------------------------------------------



 



as such claims, losses, liabilities (including penalties), actions, suits,
judgments, demands, damages, costs or expenses (including reasonable fees and
expenses of attorneys, consultants and auditors and reasonable costs of
investigations) arise out of or are based upon any untrue statement or omission
in the Offering Document in the information with respect to (x) the Insurer
Information and (y) the Underwriter Information.
          (b) In addition to any and all of the Insurer’s rights of
reimbursement, indemnification or subrogation, and to any other rights of the
Insurer pursuant hereto or under law or in equity, the Issuer agrees to pay, and
to protect, indemnify and save harmless, the Insurer and its officers,
directors, shareholders, employees, agents and each Person, if any, who controls
the Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against, any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or relating to the transactions contemplated by the Transaction
Documents, including by reason of:
     (i) any statement, omission or action (other than of the Insurer with
respect to the Insurer Information, or of the Underwriter with respect to the
Underwriter Information) in connection with the offering, issuance, sale or
delivery of any of the Class A Notes;
     (ii) the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
any Transaction Party in connection with the Transaction;
     (iii) the violation by any Transaction Party of any domestic or foreign
law, rule or regulation, or any judgment, order or decree applicable to them;
     (iv) the breach by any Transaction Party of any representation, warranty or
covenant under any of the Transaction Documents (without giving effect to any
materiality qualifier or limitation therein); or
     (v) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as such claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or expenses
(including reasonable fees and expenses of attorneys, consultants and auditors
and reasonable costs of investigations) arise out of or are based upon any
untrue statement or omission in the Offering Document in the information with
respect to (x) the Insurer Information and (y) the Underwriter Information.
          (c) The Insurer agrees to pay, and to protect, indemnify and save
harmless each of Triad, the Depositor and the Issuer, and their respective
officers, directors, shareholders,

26



--------------------------------------------------------------------------------



 



employees, agents and each Person, if any, who controls Triad, the Depositor and
the Issuer, within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against, any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) of any nature
arising out of or by reason of any untrue statement or alleged untrue statement
of a material fact contained in the Insurer Information in any Offering Document
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
          (d) If any action or proceeding (including any governmental
investigation) shall be brought or asserted against any Person (each, an
“Indemnified Party”) in respect of which the indemnity provided in
Section 3.4(a), (b) or (c) may be sought from Triad, the Depositor, the Issuer
or the Insurer, as the case may be (the “Indemnifying Party”), each such
Indemnified Party shall promptly notify the Indemnifying Party in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all expenses and legal fees; provided that failure to notify the
Indemnifying Party shall not relieve it from any liability it may have to such
Indemnified Party except to the extent that it shall be actually prejudiced
thereby. The Indemnified Party shall have the right to employ separate counsel
in any such action and to participate in the defense thereof at the expense of
the Indemnified Party and may assume the defense of any such action or claim in
reasonable cooperation with, and with the reasonable cooperation of, the
Indemnifying Party; provided, however, that the fees and expenses of separate
counsel to the Indemnified Party in any such proceeding shall be at the expense
of the Indemnifying Party if (i) the Indemnifying Party has agreed to pay such
fees and expenses, (ii) the Indemnifying Party shall have failed to assume the
defense of such action or proceeding or employ counsel reasonably satisfactory
to the Indemnified Party in any such action or proceeding within a reasonable
time after the commencement of such action or (iii) the named parties to any
such action or proceeding (including any impleaded parties) include both the
Indemnified Party and the Indemnifying Party, and the Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
Indemnifying Party (in which case, if the Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense of such action or proceeding on behalf of such
Indemnified Party, it being understood, however, that the Indemnifying Party
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for the Indemnified Parties, which firm shall be designated in writing by
the Indemnified Party). The Indemnifying Party shall not be liable for any
settlement of any such action or proceeding effected without its written consent
to the extent that any such settlement shall be prejudicial to the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed, but, if
settled with its written consent, or if there is a final judgment for the
plaintiff in any such action or proceeding with respect to which the
Indemnifying Party shall have received notice in accordance with this subsection
(d), the Indemnifying Party agrees to indemnify and hold the

27



--------------------------------------------------------------------------------



 



Indemnified Parties harmless from and against any loss or liability by reason of
such settlement or judgment.
          (e) To provide for just and equitable contribution if the
indemnification provided by the Indemnifying Party is determined to be
unavailable or insufficient to hold harmless any Indemnified Party (other than
due to application of this Section), each Indemnifying Party shall contribute to
the losses incurred by the Indemnified Party on the basis of the relative fault
of the Indemnifying Party, on the one hand, and the Indemnified Party, on the
other hand. The relative fault of each Indemnifying Party, on the one hand, and
each Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach or alleged breach is within the control of the
Indemnifying Party or the Indemnified Party, and the parties relative intent,
knowledge, access to information and opportunity to correct or prevent such
breach. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
          Section 3.5 Payment Procedure. In the event of any payment by the
Insurer for which reimbursement is sought under Section 3.3, the Issuer, Triad
and the Indenture Trustee agree to accept the voucher or other evidence of
payment as prima facie evidence of the propriety thereof and the liability, if
any, described in Section 3.3 therefor to the Insurer; provided, that with
respect to claims for reimbursement of amounts other than amounts paid by the
Insurer under the FSA Policy or the Swap Policy and any interest thereon made to
Triad under Section 3.3(b), the Insurer will also provide appropriate supporting
documents to Triad for such claims. All payments to be made to the Insurer under
this Insurance Agreement shall be made to the Insurer (to such account as shall
be specified by the Insurer in writing) by no later than 3:00 p.m. (New York
time) on the date when due in lawful currency of the United States of America in
immediately available funds or as the Insurer shall otherwise direct by written
notice to the party making such payment. In the event that the date of any
payment to the Insurer or the expiration of any time period hereunder occurs on
a day that is not a Business Day, then such payment or expiration of time period
shall be made or occur on the next succeeding Business Day with the same force
and effect as if such payment was made or time period expired on the scheduled
date of payment or expiration date.
          Section 3.6 Subrogation. The parties hereto acknowledge that, to the
extent of any payment made by the Insurer pursuant to the FSA Policy or the Swap
Policy, the Insurer shall be fully subrogated to the extent of such payment and
any interest due thereon, to the rights of the Noteholders to any moneys paid or
payable in respect of the Class A Notes under the Transaction Documents or
otherwise subject to applicable law. The parties hereto agree to such
subrogation and further agree to execute such instruments and to take such
actions as, in the sole and reasonable judgment of the Insurer, are necessary to
evidence such subrogation and to perfect the rights of the Insurer to receive
any such moneys paid or payable in respect of the Class A Notes or the Swap
Agreement, under the Transaction Documents or otherwise.

28



--------------------------------------------------------------------------------



 



ARTICLE IV
FURTHER AGREEMENTS
          Section 4.1 Effective Date; Term of the Insurance Agreement. This
Insurance Agreement shall take effect on the Closing Date and shall remain in
effect until the later of (a) such time as the Insurer is no longer subject to a
claim under the FSA Policy and the Swap Policy and each such policy has been
surrendered to the Insurer for cancellation and (b) such time as all amounts
payable to the Insurer by the Triad Parties hereunder or under the Transaction
Documents and the Class A Notes have been irrevocably paid and redeemed in full
and such Class A Notes have been cancelled; provided, however, that the
provisions of Sections 3.2, 3.3 and 3.4 hereof shall survive any termination of
this Insurance Agreement.
          Section 4.2 Further Assurances and Corrective Instruments. (a) Unless
an Insurer Event of Default has occurred and is continuing, or except as the
Indenture otherwise provides, none of the Indenture Trustee and none of the
other Transaction Parties shall grant any waiver of rights under any of the
Transaction Documents to which any of them is a party without the prior written
consent of the Insurer and any such waiver without prior written consent of the
Insurer shall be null and void and of no force or effect.
          (b) Each of the parties hereto agrees that it will, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such supplements hereto and such further instruments and agreements
and take such further actions as the Insurer may reasonably request and as may
be required in the Insurer’s reasonable judgment to effectuate the intent and
purpose of this Insurance Agreement and the other Transaction Documents. Without
limiting the foregoing, to the extent such authorization shall be required by
law, each Triad Party hereby authorizes the Indenture Trustee and the Insurer,
at the expense of the Issuer, in the event the Issuer has failed to do so upon
request (provided that no such request shall be required if there exists any
Insolvency Proceeding), to execute and file financing statements covering the
assets covered by any purchase or transfer pursuant to the Transaction Documents
or owned by the Issuer in such jurisdictions as may be required to confirm title
thereto and perfect and maintain the lien thereon. In addition, each of the
parties hereto agrees to cooperate with the Rating Agencies in connection with
any review of the Transaction conducted during normal business hours and in a
manner that does not unreasonably disrupt the business of the Transaction
Parties, that may be undertaken by the Rating Agencies after the date hereof
upon prior written notice.
          (c) None of the Transaction Parties shall cause or permit the Issuer
to issue any notes or other evidences of indebtedness, or to otherwise incur any
indebtedness, other than the indebtedness represented by the Class A Notes or
other indebtedness expressly permitted under the Transaction Documents.
          (d) Each Transaction Party shall concurrently provide the Insurer, as
and when delivery thereof is required to be made pursuant to the Transaction
Documents, with copies of all reports, notices, requests and demands delivered
or required to be delivered by it pursuant to the Transaction Documents.

29



--------------------------------------------------------------------------------



 



          Section 4.3 Obligations Absolute. (a) The obligations of the
Transaction Parties hereunder shall be absolute and unconditional and shall be
paid or performed strictly in accordance with this Insurance Agreement and the
other Transaction Documents under all circumstances irrespective of:
     (i) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver with respect to, any of the Transaction Documents or
the Class A Notes;
     (ii) any exchange or release of any other obligations hereunder;
     (iii) the existence of any claim, setoff, defense, reduction, abatement or
other right that a Transaction Party which is a party to any of the Transaction
Documents may have at any time against the Insurer or any other Person;
     (iv) any document presented in connection with the FSA Policy or the Swap
Policy proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
     (v) any payment by the Insurer under the FSA Policy or the Swap Policy
against presentation of a certificate or other document that does not strictly
comply with the terms of the FSA Policy or the Swap Policy, as applicable;
     (vi) any failure of the Transaction Parties to receive the proceeds from
the sale of the Class A Notes;
     (vii) any Insolvency Event with respect to any Transaction Party; and
     (viii) any other circumstances, other than payment in full, that might
otherwise constitute a defense available to, or discharge of, such party in
respect of any Transaction Document.
          (b) The Transaction Parties and any and all others who are now or may
become liable for all or any part of the obligations of the Transaction Parties
under this Insurance Agreement agree to be bound by this Insurance Agreement and
(i) to the extent permitted by law, waive and renounce any and all redemption
and exemption rights and the benefit of all valuation and appraisement
privileges against the indebtedness and obligations evidenced by any Transaction
Document or by any extension or renewal thereof; (ii) waive presentment and
demand for payment, notices of nonpayment and of dishonor, protest of dishonor
and notice of protest; (iii) waive all notices in connection with the delivery
and acceptance hereof and all other notices in connection with the performance,
default or enforcement of any payment hereunder, except as required by the
Transaction Documents; (iv) waive all rights of abatement, diminution,
postponement or deduction, all defenses, other than payment, and all rights of
setoff or recoupment arising out of any breach under any of the Transaction
Documents, by any party thereto or any beneficiary thereof, or out of any
obligation at any time owing to any of the Transaction Parties; (v) agree that
their liabilities hereunder shall be unconditional and without regard to any
setoff, counterclaim or the liability of any other Persons for the payment
hereof; (vi) agree that any consent, waiver or forbearance hereunder with
respect to an event shall

30



--------------------------------------------------------------------------------



 



operate only for such event and not for any subsequent event; (vii) consent to
any and all extensions of time that may be granted by the Insurer with respect
to any payment hereunder or other provisions hereof and to the release of any
security at any time given for any payment hereunder, or any part thereof, with
or without substitution, and to the release of any Person or entity liable for
any such payment; and (viii) consent to the addition of any and all other
makers, endorsers, guarantors and other obligors for any payment hereunder, and
to the acceptance of any and all other security for any payment hereunder, and
agree that the addition of any such obligors or security shall not affect the
liability of the parties hereto for any payment hereunder.
          (c) Nothing herein shall be construed as prohibiting any party hereto
from pursuing any rights or remedies it may have against any Person in a
separate legal proceeding.
          Section 4.4 Assignments; Reinsurance; Third-Party Rights. (a) This
Insurance Agreement shall be a continuing obligation of the parties hereto and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. None of the Transaction Parties may
assign its rights under this Insurance Agreement, or delegate any of its duties
hereunder, without the prior written consent of the Insurer. Any assignments
made in violation of this Insurance Agreement shall be null and void.
          (b) The Insurer shall have the right to give participations in its
rights under this Insurance Agreement and to enter into contracts of reinsurance
with respect to the FSA Policy and the Swap Policy upon such terms and
conditions as the Insurer may in its discretion determine; provided, however,
that no such participation or reinsurance agreement or arrangement shall relieve
the Insurer of any of its obligations hereunder or under the FSA Policy or the
Swap Policy, and provided, further, that any reinsurer or participant will not
have any rights against the Transaction Parties or the Holders and that none of
the Transaction Parties or the Holders shall have any obligation to have any
communication or relationship with any reinsurer or participant in order to
enforce the obligations of the Insurer hereunder and under the FSA Policy or the
Swap Policy.
          (c) The Insurer shall be entitled to assign or pledge to any bank,
other lender or reinsurer providing liquidity or credit with respect to the
Transaction or the obligations of the Insurer in connection therewith, any
rights of the Insurer under the Transaction Documents or with respect to any
real or personal property or other interests pledged to the Insurer or in which
the Insurer has a security interest, in connection with the Transaction, subject
in each case to the liens granted pursuant to the Transaction Documents;
provided that no such bank or other lender shall thereby obtain any direct right
against Transaction Parties or the Holders, and further, provided; that no such
assignment or pledge shall give any assignee the right to exercise any
discretionary authority that the Transaction Documents provide shall be
exercisable by the Insurer or relieve the Insurer of any of its obligations
hereunder or under the FSA Policy or the Swap Policy.
          (d) Except as provided herein with respect to participants and
reinsurers, nothing in this Insurance Agreement shall confer any right, remedy
or claim, express or implied, upon any Person not a party hereto, including any
Holders, other than the rights of the Insurer against the Transaction Parties
and all the terms, covenants, conditions, promises and agreements contained
herein shall be for the sole and exclusive benefit of the parties hereto and
their

31



--------------------------------------------------------------------------------



 



successors and permitted assigns. Neither the Indenture Trustee nor any Holders
shall have any right to payment from any Premiums paid or payable hereunder or
under the Indenture or from any amounts paid by the Issuer or Triad pursuant to
Sections 3.2, 3.3 or 3.4 hereof.
          Section 4.5 Liability of the Insurer. Neither the Insurer nor any of
its officers, directors or employees shall be liable or responsible for: (a) the
use that may be made of the FSA Policy or the Swap Policy by the Indenture
Trustee or any other party or for any acts or omissions of the Indenture Trustee
or any other party in connection therewith; or (b) the validity, sufficiency,
accuracy or genuineness of documents delivered to the Insurer in connection with
any claim under the FSA Policy or the Swap Policy, or of any signatures thereon,
even if such documents or signatures should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged (unless the Insurer shall
have actual knowledge thereof). In furtherance and not in limitation of the
foregoing, the Insurer may accept documents that appear on their face to be in
order, without responsibility for further investigation.
          Section 4.6 Purchase of Replacement Swap Agreement. In the event that
the Swap Agreement is terminated prior to its scheduled expiration in accordance
with the terms of the Swap Agreement, the Issuer shall at the request of the
Insurer enter into a replacement swap agreement (the “Replacement Swap
Agreement”) in the form and substance satisfactory to the Insurer with a
replacement Swap Provider acceptable to the Insurer on the same terms as the
Swap Agreement executed on the Closing Date mutatis mutandis, or with such
amendments to the terms as have been approved by S&P, Moody’s and the Insurer.
          Section 4.7 Rights and Remedies. Each party to this Insurance
Agreement has acknowledged and agreed to, and hereby confirms its
acknowledgement and agreement to, the sale and assignment by the Seller to the
Depositor, by the Depositor to the Issuer, and the pledge by the Issuer to the
Indenture Trustee, of all of its right, title and interest in, to and under the
Trust Estate, and the Transaction Documents and all of the Issuer’s rights,
remedies, powers and privileges and all claims of the Issuer or the Depositor,
as the case may be, against the Seller, of the Issuer against the Depositor and
of the Issuer against the Depositor or the Seller, under or with respect to the
Transaction Documents (whether arising pursuant to the terms thereof or
otherwise available at law or in equity), including without limitation (whether
or not any of a Default or Event of Default under the Indenture, an Event of
Default hereunder, a Servicer Termination Event, a Trigger Event or a Spread Cap
Event has occurred and is continuing) (i) the right of the Issuer at any time to
enforce the Transaction Documents against the Servicer, the Depositor or the
Seller and the obligations of the Servicer, the Seller and the Depositor
thereunder and (ii) the right at any time to give or withhold any and all
consents, requests, notices, directions, approvals, demands, extensions or
waivers under or with respect to any Transaction Document or the obligations in
respect of the Issuer, the Servicer, the Depositor or the Seller thereunder, all
of which rights, remedies, powers, privileges and claims may, notwithstanding
any provision to the contrary by any of the Transaction Documents, be exercised
and/or enforced by the Indenture Trustee in lieu of and in the place and stead
of the Depositor and the Issuer to the same extent as the Depositor or the
Issuer would otherwise do, and except to the extent a Transaction Document
provides that the Insurer shall not have such a right upon an Insurer Default
that has occurred and is continuing, neither the Depositor nor the Issuer may
exercise any of the foregoing rights without the prior written consent of the
Insurer. Each party hereto further acknowledges and agrees that, unless an
Insurer Default has occurred and is

32



--------------------------------------------------------------------------------



 



continuing, the Indenture Trustee will take or refrain from taking any action,
and exercise or refrain from exercising any rights under the Transaction
Documents in its capacity as Indenture Trustee pursuant to the written direction
of the Insurer; provided, however, that the obligations of the Indenture Trustee
to take or refrain from taking, or to exercise or refrain from exercising, any
such action or rights shall not apply to routine administrative tasks required
to be performed by the Indenture Trustee pursuant to the Transaction Documents
and shall be limited to those actions and rights that can be exercised or taken
(or not exercised or taken, as the case may be) in full compliance with the
provisions of the Transaction Documents and with applicable law.
ARTICLE V
DEFAULTS AND REMEDIES
          Section 5.1 Defaults. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder:
          (a) Any representation or warranty made by any of the Transaction
Parties hereunder or under the Transaction Documents, or in any certificate
furnished hereunder or under the Transaction Documents, prove to be untrue or
misleading in any material respect; provided, however, that if such Transaction
Party effectively cures any such defect in any representation or warranty under
any Transaction Document or certificate or report furnished under any
Transaction Document, within the time period specified in the related
Transaction Document as the cure period therefor, such defect shall not in and
of itself constitute an Event of Default;
          (b) (i) Any Transaction Party fails to pay or deposit when due any
amount required to be paid or deposited by it hereunder or under any other
Transaction Document and such failure has continued for a period of at least two
(2) Business Days or, if so specified in the applicable Transaction Document,
the applicable grace period set forth therein, or (ii) a legislative body has
enacted any law that declares or a court of competent jurisdiction finds or
rules that this Insurance Agreement or any other Transaction Document is not
valid and binding on the Transaction Parties hereto or thereto;
          (c) The occurrence and continuance of an Event of Default under the
Indenture or Servicer Termination Event under the Sale and Servicing Agreement;
          (d) Any failure on the part of any Transaction Party duly to observe
or perform in any material respect any other of the covenants or agreements on
the part of such Transaction Party contained in this Insurance Agreement or in
any other Transaction Document which continues unremedied beyond any cure period
provided therein, or, in the case of this Insurance Agreement, for a period of
30 days after the earlier of the date on which written notice of such failure,
requiring the same to be remedied, has been given to Triad by the Insurer (with
a copy to the Indenture Trustee) or by the Indenture Trustee (with a copy to the
Insurer), or a Responsible Officer of such Transaction Party has actual
knowledge thereof;
          (e) The entry of a decree or order by a court or agency or supervisory
authority having jurisdiction in the premises for appointment of a conservator,
receiver or

33



--------------------------------------------------------------------------------



 



liquidator or similar official for any Transaction Party which is a party to any
Transaction Document in any bankruptcy, insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings or for the winding
up or liquidation of its respective affairs, and the continuance of any such
decree or order unstayed and in effect for a period of 30 consecutive days;
          (f) The consent by any Transaction Party to the appointment of a
conservator or receiver or liquidator or similar official in any bankruptcy,
insolvency, readjustment of debt, marshaling of assets and liabilities, or
similar proceedings of or relating to such Transaction Party or relating to all
or substantially all of its respective property; or any such Transaction Party
admits in writing its inability to pay its debts generally as they become due,
files a petition to take advantage of any applicable bankruptcy, insolvency or
reorganization statute, make an assignment for the benefit of its creditors or
voluntarily suspends payment of its obligations; or
          (g) The Swap Agreement is terminated and a replacement swap agreement
that is acceptable to the Insurer is not entered into within 40 days of the
“Early Termination Date” (as defined in the Swap Agreement); provided , however,
that the occurrence of an Event of Default specified in this clause (g) shall
not result in a Servicer Termination Event under Section 9.1(f) of the Sale and
Servicing Agreement.
          Section 5.2 Remedies; No Remedy Exclusive. (a) Upon the occurrence of
an Event of Default hereunder, the Insurer may take whatever action at law or in
equity as may appear necessary or desirable in its judgment to collect the
amounts, if any, then due under this Insurance Agreement or any other
Transaction Document or to enforce performance and observance of any obligation,
agreement or covenant of the Transaction Parties under this Insurance Agreement
or any other Transaction Document, either in its own capacity or as Controlling
Party.
          (b) Unless otherwise expressly provided, no remedy herein conferred or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under this Insurance Agreement or any other Transaction Document, or existing at
law or in equity. No delay or omission to exercise any right or power accruing
under this Insurance Agreement or any other Transaction Document upon the
happening of any event set forth in Section 5.1 shall impair any such right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle the Insurer to exercise any remedy reserved to the Insurer in
this Article, it shall not be necessary to give any notice, other than such
notice as may be required by this Article.
          (c) Each party to this Insurance Agreement hereby agrees that, in
addition to any other rights or remedies existing in its favor, it shall be
entitled to specific performance and/or injunctive relief in order to enforce
any of its rights or any obligation owed to it under the Transaction Documents.
          Section 5.3 Waivers. (a) No failure by the Insurer to exercise, and no
delay by the Insurer in exercising, any right hereunder shall operate as a
waiver thereof. The exercise by the Insurer of any right hereunder shall not
preclude the exercise of any other right, and the

34



--------------------------------------------------------------------------------



 



remedies provided herein to the Insurer are declared in every case to be
cumulative and not exclusive of any remedies provided by law or equity.
          (b) The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Event of Default hereunder, by a writing setting forth
the terms, conditions and extent of such waiver signed by the Insurer and
delivered to Triad and the Indenture Trustee. Unless such writing expressly
provides to the contrary, any waiver so granted shall extend only to the
specific event or occurrence which gave rise to the Event of Default so waived
and not to any other similar event or occurrence which occurs subsequent to the
date of such waiver.
ARTICLE VI
MISCELLANEOUS
          Section 6.1 Amendments, Etc. This Insurance Agreement may be amended,
modified, supplemented or terminated only by written instrument or written
instruments signed by the parties hereto. No consent of any reinsurer or
participant contracted with by the Insurer pursuant to Section 4.4(b) hereof
shall be required hereunder for any amendment, modification, supplement or
termination hereof. Triad agrees to provide a copy of any amendment to this
Insurance Agreement promptly to the Rating Agencies. No act or course of dealing
shall be deemed to constitute an amendment, modification, supplement or
termination hereof. Unless an Insurer Event of Default has occurred and is
continuing, the other Transaction Documents may be amended, modified or
supplemented only with the prior written consent of the Insurer and any
amendment, modification or supplement without such consent shall be null and
void and of no force and effect.
          Section 6.2 Notices. All demands, notices and other communications to
be given hereunder shall be in writing (except as otherwise specifically
provided herein) and shall be (i) mailed by prepaid registered or certified
mail, return receipt requested, or (ii) personally delivered by messenger or
overnight courier (with confirmation of receipt) and in either case telecopied
to the recipient as follows:

         
 
  (a)   To the Insurer:
 
       
 
      Financial Security Assurance Inc.
 
      31 West 52nd Street
 
      New York, New York 10019
 
      Attention: Managing Director — Transaction Oversight
 
      Re: Triad Automobile Receivables Trust 2007-A
 
      Policy No.: 51840A-N or 51840B-N
 
      Telecopy No.: (212) 339-3518
 
      Confirmation: (212) 826-0100
 
       
 
      (in each case in which notice or other communication to the Insurer refers
to a Servicer Termination Event, an Event of Default hereunder, a Default or
Event of Default under the Indenture, a Trigger Event or a Spread Cap Event, a
claim on the FSA Policy or the Swap Policy or any event with

35



--------------------------------------------------------------------------------



 



         
 
      respect to which failure on the part of the Insurer to respond shall be
deemed to constitute consent or acceptance, then a copy of such notice or other
communication shall also be sent to the attention of the general counsel of each
of the Insurer and the Indenture Trustee and shall be marked to indicate “URGENT
MATERIAL ENCLOSED.”)

             
 
  (b)   To Triad:    
 
                    Triad Financial Corporation         7711 Center Avenue,
Suite 100         Huntington Beach, CA 92647         Attention: Mike L.
Wilhelms, Chief Financial Officer         Telephone: 714-373-3800, extension
22284         Facsimile: 714-894-8617
 
      with a copy to the attention of:   Timothy O’Connor, General Counsel
 
          Telecopy No.: 714-934-6062
 
           
 
  (c)   To the Issuer:    
 
                    Triad Automobile Receivables Trust 2007-A
 
      in care of:   Wilmington Trust Company, as Owner Trustee
 
          1100 North Market Street
 
          Wilmington, DE 19890
 
          Attention: Corporate Trust
 
                            Administration
 
          Telephone: (302) 651-1000
 
          Facsimile: (302) 636-4140
 
      with a copy to the attention of:   Triad Financial Corporation
 
          7711 Center Avenue, Suite 100
 
          Huntington Beach, CA 92647
 
          Attention: Timothy O’Connor
 
                           General Counsel
 
          Telecopy No.: 714-934-6062
 
                (d)   To the Indenture Trustee:
 
           
 
      Citibank, N.A.             388 Greenwich Street, 14th Floor
 
      New York, NY 10013             Attention: Structured Finance Agency and
 
                      Trust – Triad 2007-A    
 
      Phone: 800-422-2066
   
 
      Facsimile: 212-816-5527    

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid. All such notices and
other communications shall be effective upon receipt.

36



--------------------------------------------------------------------------------



 



          Section 6.3 Severability. In the event that any provision of this
Insurance Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by any party hereto is unavailable or unenforceable shall not affect in
any way the ability of such party to pursue any other remedy available to it.
          Section 6.4 Governing Law. This Insurance Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to conflicts of laws provisions.
          Section 6.5 Consent to Jurisdiction. (a) THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT IN THE STATE OF NEW YORK LOCATED
IN THE CITY AND COUNTY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND TO OR IN CONNECTION WITH
ANY OF THE TRANSACTION DOCUMENTS OR THE TRANSACTION OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, AND THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD OR DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE PARTIES AGREE
THAT A FINAL NONAPPEALABLE JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HEREBY WAIVE AND AGREE NOT TO ASSERT BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE
SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THE RELATED DOCUMENTS OR THE
SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS.
          (b) To the extent permitted by applicable law, the parties shall not
seek and hereby waive the right to any review of the judgment of any such court
by any court of any other nation or jurisdiction which may be called upon to
grant an enforcement of such judgment.
          (c) Service on any party hereto may be made by mailing or delivering
copies of the summons and complaint and other process which may be served in any
suit, action or proceeding to such party at its address listed in Section 6.2
herein. Such address may be changed by the applicable party or parties by
written notice to each of the other parties hereto.
          (d) Nothing contained in this Insurance Agreement shall limit or
affect any party’s right to serve process in any other manner permitted by law
or to start legal proceedings

37



--------------------------------------------------------------------------------



 



relating to any of the Transaction Documents against any other party or its
properties in the courts of any jurisdiction.
          Section 6.6 Consent of the Insurer. In the event that the consent of
the Insurer is required under any of the Transaction Documents, the
determination whether to grant or withhold such consent shall be made by the
Insurer in writing and in its sole discretion except to the extent such consent
of the Insurer pursuant to the terms of the applicable Transaction Document may
not be unreasonably withheld, and without any implied duty towards any other
Person.
          Section 6.7 Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.
          Section 6.8 Headings. The headings of Articles and Sections and the
Table of Contents contained in this Insurance Agreement are provided for
convenience only. They form no part of this Insurance Agreement and shall not
affect its construction or interpretation.
          Section 6.9 Trial by Jury Waived. Each party hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (a) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.
          Section 6.10 Limited Liability. No recourse under any Transaction
Document shall be had against, and no personal liability shall attach to, any
officer, employee, director, affiliate or shareholder of the Insurer or any
other party hereto, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise in respect
of any of the Transaction Documents (including the Class A Notes, the FSA Policy
and the Swap Policy), it being expressly agreed and understood that each
Transaction Document is solely a corporate obligation of each party hereto, and
that any and all personal liability, either at common law or in equity, or by
statute or constitution, of every such officer, employee, director, affiliate or
shareholder for breaches of any party hereto of any obligations under any
Transaction Document is hereby expressly waived as a condition of and in
consideration for the execution and delivery of this Insurance Agreement.
          Section 6.11 Entire Agreement: Facsimile Signatures. This Insurance
Agreement, the Fee Letter, the FSA Policy and the Swap Policy set forth the
entire agreement between the parties with respect to the subject matter hereof
and thereof, and supersede and replace any agreement or understanding that may
have existed between the parties prior to the date hereof in respect of such
subject matter. Execution and delivery of this Insurance Agreement by facsimile
signature shall constitute execution and delivery of this Insurance Agreement
for all purposes hereof with the same force and effect as execution and delivery
of a manually signed copy hereof.

38



--------------------------------------------------------------------------------



 



          Section 6.12 Indenture Trustee. The Indenture Trustee hereby
acknowledges and agrees to perform all its obligations and duties pursuant to
the Transaction Documents to which it is a party.
          Section 6.13 Third-Party Beneficiary. Each of the parties hereto
agrees that the Insurer shall have all rights of an intended third-party
beneficiary in respect of each of the Transaction Documents, including, subject
to the provisions of the Transaction Documents, the right to enforce the
respective obligations of the parties thereunder.
          Section 6.14 No Proceedings. Each of the parties hereto agrees that it
will not institute against the Issuer or the Depositor any involuntary
proceeding or otherwise institute any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or other proceeding under any federal or
state bankruptcy or similar law until the date which is one year and one day or,
if longer, the then applicable preference period plus one day, since the last
day on which any Class A Notes shall have been outstanding and all amounts
payable to the Insurer hereunder shall have been paid in full.
          Section 6.15 Limitation of Owner Trustee Liability. It is expressly
understood and agreed by the parties hereto that (a) this document is executed
and delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee, in the exercise of the powers and authority conferred
and vested in it, pursuant to the Trust Agreement for Triad Automobile
Receivables Trust 2007-A, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose for binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

39



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Insurance
Agreement, all as of the day and year first above mentioned.

                  FINANCIAL SECURITY ASSURANCE INC., as
     Insurer    
 
           
 
  By:   /s/ Ravi Ghandi    
 
           
 
      Name: Ravi Ghandi
Title: Managing Director    
 
                TRIAD AUTOMOBILE RECEIVABLES TRUST
       2007-A,    
 
      as Issuer    
 
           
 
  By:   WILMINGTON TRUST COMPANY,    
 
      not in its individual capacity,    
 
      but solely as Owner Trustee    
 
           
 
  By:   /s/ J. Christopher Murphy    
 
           
 
      Name: J. Christopher Murphy
Title:  Financial Services Officer    
 
                TRIAD FINANCIAL SPECIAL PURPOSE LLC, as
       Depositor    
 
           
 
  By:   /s/ Mike L. Wilhelms    
 
           
 
      Name: Mike L. Wilhelms
Title: Chief Financial Officer    
 
                TRIAD FINANCIAL CORPORATION, as Seller and
       Servicer    
 
           
 
  By:   /s/ Mike L. Wilhelms    
 
           
 
      Name: Mike L. Wilhelms
Title: Senior Vice President and Chief Financial Officer

40



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.    
 
      not in its individual capacity, but solely
as Indenture Trustee    
 
           
 
  By:   /s/ John Hannon    
 
           
 
      Name: John Hannon
Title: Vice President    

41